DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  line 2, “first layer” needs to be changed to “a first layer” because of the first mentioned.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 8,546,188).
Regarding claim 1, Liu (Fig. 4) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer 110 (column 5, lines 44-46), a first interconnect structure 142, and a first bonding oxide layer 160 containing first nitride-oxide regions (column 6, lines 7-11) and at least one first metallic bonding structure 162 (column 4, lines 45-47) embedded therein; and a second semiconductor structure including a second wafer 210 (column 6, lines 51-53), 
Regarding claims 2 and 6, Liu (Fig. 4) further discloses: each of the first and second interconnect structures comprises at least one interconnect dielectric material 140/240 (column 5, lines 44-50 and column 6, lines 51-58) and one or more interconnect metallic structures 142/242 (column 5, lines 53-55 and column 6, lines 60-62) embedded therein; and at least one the first and second metallic bonding structures 162/262 are composed of copper ([column 4, lines 45-47).
Regarding claim 9, Liu (Fig. 4) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor substrate 110 (column 5, lines 44-46); a first oxide layer 140 (column 5, lines 44-50) over the first semiconductor substrate; a first nitrogen-oxygen layer 160 (column 6, lines 7-11) along a top surface of the first oxide layer; a first metallic bonding structure (combining of 142 and 162, column 5, lines 53-55 and column 4, lines 45-47) embedded within both the first nitrogen-oxygen layer 160 and the first oxide layer 140; a second nitrogen-oxygen layer 260 (column 4, lines 24-28) bonded to the first nitrogen-oxygen layer 160; a second oxide layer 240 (column 6, lines 51-58) along a surface of the second nitrogen-oxygen layer; a second metallic bonding structure (combining of 242 and 262, column 6, lines 60-62 and column 4, lines 25-26) embedded within both the second nitrogen-oxygen layer  .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kagawa et al (US 2014/0362267).
Regarding claim 1, Kagawa (Figs. 5A-5B) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer 50 ([0122]), a first interconnect structure 65, and a first bonding oxide layer 69 containing first nitride-oxide regions ([0096] and [0112]) and at least one first metallic bonding structure 67 ([0082]) embedded therein; and a second semiconductor structure including a second wafer 20 ([0105]), a second interconnect structure 31, and a second bonding oxide layer 35 containing second nitride-oxide regions ([0112]) and at least one second metallic bonding structure 33 ([0082]) embedded therein, wherein a bonding interface is present between the first and second nitride-oxide regions 35/69 and another bonding interface is present between the at least one first and second metallic bonding structures 67/33.
Regarding claims 2-6, Kagawa (Figs. 5A-5B) further discloses: each of the first and second interconnect structures comprises at least one interconnect dielectric material 63/29 ([0090] and [0075]) and one or more interconnect metallic structures .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 2013/0285253) in view of Kagawa et al (US 2014/0362267).
Regarding claim 1, Aoki (Figs 9-10) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer Sa ([0079]), a first interconnect structure 200a, and a first bonding insulating layer 500a ([0151]) containing first insulating regions and at least one first metallic bonding structure 700a ([0082]) embedded therein; and a second semiconductor structure including a second wafer Sb ([0083]), a second interconnect structure 200b, and a second bonding insulating layer 500b ([0086]) containing second insulating regions and at least one second metallic bonding structure 700b ([0086]) embedded therein, wherein 
Aoki does not disclose the first and second bonding insulating layers 500a/500b containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to modify the device of Aoki by using nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers of Aoki because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers of Aoki would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 2-7, Aoki (Figs 9-10) further discloses: each of the first and second interconnect structures comprises at least one interconnect dielectric material 300a/300b and one or more interconnect metallic structures 200a/200b embedded 
Regarding claim 9, Aoki (Figs 9-10) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor substrate Sa ([0079]); a first oxide layer 400a ([0101]) over the first semiconductor substrate; a first insulating layer 500a along a top surface of the first oxide layer; a first metallic bonding structure 700a ([0086]) embedded within both the first insulating layer 500a and the first oxide layer 400a; a second insulating layer 500b bonded to the first insulating layer 500a; a second oxide layer 400b ([0101]) along a surface of the second insulating layer; a second metallic bonding structure 700b ([0086]) embedded within both the second insulating layer 500b and the second oxide layer 400b; and a second semiconductor substrate Sb ([0083]) over the second oxide layer.
Aoki does not disclose the first and second bonding insulating layers 500a/500b containing nitride-oxide material.
In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to modify the device of Aoki by using nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers of Aoki because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers of Aoki would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claim 10-11, Aoki (Figs 9-10) further discloses: a first interconnect structure 200a located between the first semiconductor substrate Sa and the first oxide layer 500a; and the first interconnect structure 200a comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0137]).
Regarding claim 15, Aoki (Figs 9-10) discloses a three-dimensional bonded semiconductor structure comprising: first layer 500a bonded to a second layer 500b along an interface, wherein each of the first layer and the second layer comprises 
 Aoki does not disclose the first and second bonding insulating layers 500a/500b containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to modify the device of Aoki by using 
Regarding claim 16, Aoki (Figs 9-10) further discloses the first metallization layer 200a comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0137]).
Regarding claims 17-18, Kagawa (Figs. 5A-5B) further teaches the first bonding layer 69 and the second bonding layer 35 comprise silicon oxynitride ([0096] and [0112]).
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Aoki et al (US 2013/0285253) and Kagawa et al (US 2014/0362267).
Regarding claim 1, Shimayama (Fig. 9L) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer 101 ([0115]), a first interconnect structure 106, and a first bonding oxide layer 201’ containing first oxide regions ([0117]) and at least one first metallic bonding structure 304/308 embedded therein.
Shimayama does not disclose a second semiconductor structure having claimed structures and bonding interfaces present between the first and second semiconductor structures as claimed.

Neither Shimayama nor Aoki disclose the first and second bonding insulating layers containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to further modify the device of Shimayama by using nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers of Shimayama would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
 Regarding claims 2-8, Shimayama (Fig. 9L- as modified by Aoki) further discloses: each of the first and second interconnect structures 106 comprises at least one interconnect dielectric material (102, 103)  and one or more interconnect metallic structures 106 ([0115]) embedded therein; the at least one or more interconnect metallic structures 106 are composed of copper ([0115]); the one or more interconnect metallic structures include a same metal or metal alloy as the at least one first and second metallic bonding structures 304/308 and said same metal or metal alloy comprises copper ([0151]); at least one the first and second metallic bonding structures 304/308 are composed of copper ([0151]); the at least one first metallic bonding structure 304/308 extends entirely through the first bonding oxide layer 201’ and contacts at least a portion of an interconnect metallic structure 106 of the first interconnect structure, and the at least one second metallic bonding structure 304/308 extends entirely through the second bonding oxide layer 201’ and contacts at least a portion of an interconnect 
Regarding claim 9, Shimayama (Fig. 9L) discloses a three-dimensional bonded semiconductor structure comprising: a first semiconductor substrate 101 ([0115]); a first oxide layer 109B (corresponding to 13B in Fig. 3F, [0043]) over the first semiconductor substrate; a first insulating layer 201’ along a top surface of the first oxide layer; a first metallic bonding structure 304 embedded within both the first insulating layer 201’ and the first oxide layer 109B.
 Shimayama does not disclose: a bonded second insulating layer, a second oxide layer, a second metallic bonding structure, and a second semiconductor substrate having structures and arrangements as claimed.
However, Aoki (Figs. 9-10) teaches a three-dimensional bonded semiconductor structure comprising: a second insulating layer 500b bonded to the first insulating layer 500a; a second oxide layer 400b ([0101]) along a surface of the second insulating layer; a second metallic bonding structure 700b embedded within both the second insulating layer 500b and the second oxide layer 400b; and a second semiconductor substrate Sb over the second oxide layer.  Accordingly, it would have been obvious to modify the device of Shimayama by including a bonded second insulating layer, a second oxide layer, a second metallic bonding structure, and a second semiconductor substrate, each having structures and arrangements as set forth above because such modification 
Neither Shimayama nor Aoki disclose the first and second bonding insulating layers containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to further modify the device of Shimayama by using nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the semiconductor art as the low dielectric constant insulating materials and the selection of any of these known equivalents to be used as bonding oxide material for the first and second bonding insulating layers of Shimayama would be within the level of ordinary skill in the art, as taught by Kagawa ([0112]).   
Regarding claims 10-13, Shimayama (Fig. 9L) further discloses: a first interconnect structure 106 located between the first semiconductor substrate 101 and the first oxide layer 109B; the first interconnect structure 106 comprises at least one 
Regarding claim 14, Kagawa (Fig. 5A-5B) further teaches the first nitrogen-oxygen layer 69 comprises silicon oxynitride ([0096] and [0112]).
Regarding claim 15, Shimayama (Fig. 9L) discloses a three-dimensional bonded semiconductor structure comprising: first layer 201’ having an interface (top surface), wherein the first layer  201’comprises oxygen ([0117]); a first oxide layer (108A, 109B) (corresponding to oxide layers 12A and 13B in Fig. 3F, see [0037] and [0043])  on an opposite side of the first layer from the interface; a first metallization layer 106 on an opposite side of the first oxide layer from the interface; a first semiconductor substrate 101 ([0115]) on an opposite side of the first metallization layer 106 from the interface; and a first conductive structure 308 extending through the first layer and the first oxide layer;
Shimayama does not disclose a bonded second layer, a second oxide layer, a second metallization layer, a second semiconductor substrate, and a second conductive structure having structures and arrangements as claimed.
However, Aoki (Figs. 9-10) discloses a three-dimensional bonded semiconductor structure comprising: a bonded second layer 500b, a second oxide layer 400b ([0101]) on an opposite side of second layer from the interface; a second metallization layer 200b on an opposite side of the second oxide layer from the interface; a second 
Neither Shimayama nor Aoki disclose the first and second bonding insulating layers containing nitride-oxide material.
However, Kagawa (Figs. 5A-5B) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure 7 including a first bonding oxide layer 69 containing a first nitride-oxide material ([0096] and [0112]), and a second semiconductor structure 2 including a second bonding oxide layer 35 containing a second nitride-oxide material ([0112]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting bonding oxide layers containing nitride-oxide material as claimed.  Therefore, it would have been obvious to further modify the device of Shimayama by using nitride oxide (i.e., SiON) as a material for the first and second bonding insulating layers because of their equivalence for their use in the 
Regarding claims 16, 19 and 20, Shimayama (Fig. 9L) further discloses: the first metallization layer 106 comprises at least one interconnect conductive structure, the at least one interconnect conductive structure composed of copper ([0115]); the first oxide layer (108A, 109B) comprises a first oxide sub-layer 108A with a first porosity (corresponding to 12A in Fig. 3F, also see [0037] and [0116]) and a second oxide sub-layer 109B (corresponding to 13B in Fig. 3F, [0043]) with a second porosity different from the first porosity ([0043]); and the second oxide layer (108A, 109B) (as modified by Aoki) comprises a third oxide sub-layer 108A with the first porosity and a fourth oxide sub-layer 109B with the second porosity.
Regarding claims 17-18, Kagawa (Figs. 5A-5B) further teaches the first bonding layer 69 and the second bonding layer 35 comprise silicon oxynitride ([0096] and [0112]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 9,257,399 in view of Aoki et al (US 2013/0285253). 
Regarding claim 1, US Patent ‘399 claims a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first interconnect structure (claim 7, lines 38-49), and a first bonding oxide layer containing first nitride-oxide regions (claim 7, lines 50-51 and claim 10) and at least one first metallic bonding structure embedded therein (claim 7, lines 52-53) ; and a second semiconductor structure including a second interconnect structure, and a second bonding oxide layer containing second nitride-oxide regions (claim 7, lines 54-55 and claim 10) and at least one second metallic bonding structure embedded therein (claim 7, line 55), wherein a bonding interface is present between said first and second nitride-oxide regions and another bonding interface is present between said at least one first and second metallic bonding structures (claim 7, lines 55-57).
US Patent ‘399 does not claim the first semiconductor structure including a first wafer, and the second semiconductor structure including a second wafer.
However, Aoki (Figs. 9-10) teaches a three-dimensional bonded semiconductor structure comprising: a first semiconductor structure including a first wafer Sa ([0079]), and a second semiconductor structure including a second wafer Sb ([0083]).  Accordingly, it would have been obvious to form the first semiconductor structure including a first wafer, and the second semiconductor structure including a second wafer in order to provide the support substrates for supporting the electronic components within the first and second semiconductor structures.

Regarding claims 3-5, Aoki (Figs. 9-10) further teaches: said at least one or more interconnect metallic structures 200 are composed of copper ([0149]); and said one or more interconnect metallic structures include a same metal or metal alloy as said at least one first and second metallic bonding structures 700 and said same metal or metal alloy comprises copper ([0086]). 
Regarding claim 7, US Patent ‘399 further claims said at least one first metallic bonding structure extends entirely through said first bonding oxide layer and contacts at least a portion of an interconnect metallic structure of said first interconnect structure (claim 7, lines 52-53), and  Aoki (Figs. 9-10) further teaches said at least one second metallic bonding structure 700b extends entirely through said second bonding oxide layer and contacts at least a portion of an interconnect metallic structure 200b of said second interconnect structure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817